DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments on 12/13/2021.  Claim 3 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 20110087406) in view of DE102009040373A1 (hereinafter referred to as 373). 

Claim 1, Barth discloses a parking assist device comprising:
a parking controller configured to:  generate a route from a current position of a vehicle to a target parking position in the parking frame [see trajectory generation (04) (o1,11,05,15) see at least Figs 1 and p0007 – p0008 a parking trajectory is calculated on the basis of the parking space geometry which is determined from the measurement of the parking space, and on the basis of a vehicle position relative to the parking space, and a parking process is subsequently carried out during which the vehicle is steered along the parking trajectory into the parking space];

re-recognize the parking frame and calculate a re-targeted parking position of the vehicle in a case where the vehicle is judged to have run the generated route and the vehicle approaches the parking frame with a predetermined distance there-between  [See Figs 1, 3 and 4 – p0038 – p0039 and p0055, p0056 –Due to a measurement error during the original parking space measurement before the start of a parking process, a system view has resulted in which an object 07 which bounds the parking space 03 on the right, here another parked vehicle 07, is not located in its actual position but rather in an erroneous position 08. On the basis of the erroneous parking space (predetermined distance was generated prior) geometry which was determined from the measurement of the parking space 03 before the start of the parking process and corresponds to the system view, and on the basis of a vehicle position relative to the parking space 03, a parking trajectory 04 has initially been calculated in which the vehicle 02, when steered along the parking trajectory 04 into the parking space 03, would not be positioned centrally as desired but rather off-centre in the parking space 03 due to the measurement error.
In order to correct this, the lateral distance 06 from the objects 09, 07 to the left and right of the vehicle 02 is sensed during the entry into the parking space 03, as illustrated in FIG. 1, and said lateral distance 06 is compared with the distances which are expected on the basis of the originally sensed geometry and the current vehicle position; also an inventive correction of a parking trajectory 21, and therefore for the purpose of driving a vehicle 22 into a parking space 23 in a parking situation in which the real position of a vehicle 29b deviates from the measured position (vehicle 29a) through parallel displacement. As a result of evaluation of the distance data of laterally mounted ultrasonic sound sensors in the rear bumper of the vehicle 22, the parking trajectory 21 which is firstly determined on the basis of the measured values can be recalculated here in the direction of the new parking trajectory 24 (represented by dashed lines) taking into account the lateral distance values from the real position of the vehicle 29b, said lateral distance values having been measured during the parking process. In a fourth exemplary embodiment of a method according to the invention, an explanation is given on the basis of FIG. 4 as to how, in the case of a directional offset of the initially measured straight line of a vehicle 39b (or vehicle 37b) with respect to a real vehicle 39a (or vehicle 37a), the target angle of the parking trajectory 31 is corrected with respect to a new parking trajectory 34 (represented by dashed lines) using the distance values of the ultrasonic sound sensors on the parking vehicle 33, said sensors being mounted laterally on the rear bumper];

calculate a necessary correction amount for the vehicle to reach the re-targeted parking position from a re-recognized position where the parking frame is re-recognized [see p0017, p0039 -  p0040 and Fig 1  - in order to correct this, the lateral distance 06 from the objects 09, 07 to the left and right of the vehicle 02 is sensed during the entry The offset is detected and the parking trajectory 01 is correspondingly corrected so that, instead of the parking trajectory 04 which is based on the measurement error and which reflects the erroneous system view before the start of the parking process, the parking trajectory 05 which is adapted to the actual situation is now present, and the vehicle 02 is now moved along said parking trajectory 05 into a final target position in the parking space 03;  In order to determine the orientation of the parking space, the profile of the two lateral objects is preferably represented in each case as a straight line. If both straight lines extend approximately in parallel, the mean value of the two straight lines is preferably adopted as the orientation of the parking space];
calculate a remaining distance from the re-recognized position to the re-targeted parking position [see Fig 3 and p0055 - This figure shows an inventive correction of a parking trajectory 21, and therefore for the purpose of driving a vehicle 22 into a parking space 23 in a parking situation in which the real position of a vehicle 29b deviates from the measured position (vehicle 29a) through parallel displacement. As a result of evaluation of the distance data of laterally mounted ultrasonic sound sensors in the rear bumper of the vehicle 22, the parking trajectory 21 which is firstly determined on the basis of the measured values can be recalculated here in the direction of the new parking trajectory 24 (represented by dashed lines) taking into account the lateral distance values from the real position of the vehicle 29b, said lateral distance values having been measured during the parking process];

Barth does not specifically teach:
and calculate a side position correction quantity and a yaw angle correction quantity to park the vehicle to the re-targeted parking position based on a current position and the re-targeted parking position;
judge whether or not correction of the necessary correction amount with the remaining distance calculated is possible, based on the side position correction quantity and the yaw angle correction quantity;
change a parking route of the vehicle according to judgement as to whether or not the correction is possible, and park the vehicle to the re-targeted park position without changing the target route when judgement is that correction is possible; and  regenerate a turnabout route to the re-targeted parking position in a case where the correction is judged impossible. 

However, 373 discloses a method for carrying out an at least semi-autonomous parking operation of a vehicle by means of a parking assistance system [see Abst].
Further disclosing calculate a side position correction quantity and a yaw angle correction quantity to park the vehicle to the re-targeted parking position based on a current position and the re-targeted parking position and judge whether or not correction of the necessary correction amount with the remaining distance calculated is possible, based on the side position correction quantity and the yaw angle correction quantity;
[see p0055 – p0056 and Figs 1 – 6 -the driver receives information that he can initiate the parking process, namely by pressing an accelerator pedal. The microprocessor 17 then intervenes in the steering device 28 of the motor vehicle 15, so that the motor vehicle 15 is driven along the specific parking lane 30; a center point of a rear axle of the motor vehicle 15, dips into the parking space 3, the sensors 21, 22 begin, each a distance 31, 32 of the neighboring motor vehicles 5, 6 to be measured by the respective sensor 21, 22. The sensor 21 therefore detects the distance 31 of the side flank 13 of the motor vehicle 5 standing in the parking space 2 from the sensor 21, and the sensor 22 detects the distance 32 of the side flank 14 of the motor vehicle 6 standing in the parking space 4 from the sensor 22. The microprocessor 17 now checks whether a predetermined correction criterion relating to the distances 31, 32 is met or not. 
 If the correction criterion is met, the microprocessor 17 changes the parking lane 30. The correction criterion is established before the parking process is initiated, namely on the basis of data stored in the memory 18. This correction criterion can include that one of the recorded distances 31, 32 falls below a predetermined limit value, for example 10 cm, or both distances 31, 32 exceed a predetermined limit value, for example 50 cm - in the first case, the parking lane 30 is corrected to avoid a collision of the motor vehicle 15 with to avoid the motor vehicles 5, 6]. 
Also, yaw angle correction quantity is interpreted by the Examiner to be the yaw angle the vehicle needs to be at for parking.   373 discloses, it is provided that the parking path is determined before initiating the parking process and / or after initiating the parking process the parking path is corrected in such a way that in the end position of the vehicle in the parking space the longitudinal direction of the vehicle corresponds to a the longitudinal direction of the vehicle should therefore coincide with the main direction of extent or the longitudinal direction of the parking space. The main direction of extent of the parking space is understood to be a direction which includes the same angle with the longitudinal directions of the two objects [see p0025].   


change a parking route of the vehicle according to judgement as to whether or not the correction is possible, and park the vehicle to the re-targeted park position without changing the target route when judgement is that correction is possible [see at least p0007 - p0008:  a potential parking space immediately delimited by an object on two opposite sides is detected by a sensor device of the parking assistance system before the parking process is initiated. A parking lane to be traveled on by the vehicle during the parking process to reach an end position in the parking space is determined as a function of the detected parking space. After the parking process has been initiated, a distance between the vehicle and the objects is detected by the sensor device, and the parking path is corrected after a predetermined correction criterion relating to at least one of the distances has been met.
There may be a discrepancy between the detected width of the parking space and its actual width. The determination of the parking lane before the parking process is he method according to the invention thus has the advantage that the originally calculated parking lane can be adapted to the actual width of the parking space, which can be calculated from the recorded distances.
If the originally recorded width of the parking space deviates from the actual width, the parking process no longer has to be aborted, the parking process is fully continued without the driver having to drive past the parking space again with the vehicle].

Further, 373 discloses re-generate a turnabout route to the re-targeted parking position in a case where the correction is judged impossible. 
The Examiner understands from Applicant’s Specification (see page 24) that re-generating a turnabout to the re-targeted parking when the correction is impossible means:
“In the parking assist device 1 of the embodiment configured as described above, in a case where the correction judgment unit 142 judges that the correction of the necessary correction amount is impossible, it is possible to determine in advance whether the vehicle is parked manually or the route to the re-targeted parking position is reset to continue automatic parking. As a result, it is possible to avoid wasteful travelling such as forward movement, a turnabout, and backward movement…”

ut the actual relative position of the parking space with respect to the vehicle deviates from the recorded position. This can be recognized from the distances between the vehicle and the objects recorded during the parking process, and the parking lane can be planned over if necessary.
In both cases, if the width of the parking space and / or its position relative to the vehicle was / were detected imprecisely before starting the parking process, the method according to the invention ensures a satisfactory parking process [see at least p0008]. 
Therefore, it would have been obvious to modify Barth, to include and calculate a side position correction quantity and a yaw angle correction quantity to park the vehicle to the re-targeted parking position based on a current position and the re-targeted parking position; judge whether or not correction of the necessary correction amount with the remaining distance calculated is possible, based on the side position correction quantity and the yaw angle correction quantity; change a parking route of the vehicle according to judgement as to whether or not the correction is possible, and park the vehicle to the re-targeted park position without changing the target route when judgement is that correction is possible; and regenerate a turnabout route to the re-targeted parking position in a case where the correction is judged impossible, as suggested and taught by 373,  ensures the avoidance of a collision of the vehicle with the objects, but also for a user-friendly performance of the parking operation and the parking of the 



	
Claim 2, Barth as modified discloses the parking assist device according to claim 1, but does not specifically disclose the controller is configured to judge whether or not the correction is possible on a basis of relationship between a remaining distance and a necessary correction amount stored in advance.
The Examiner understands this claim to relate to the instant application at [p0055] which states:
 “In step S160, for example, the lateral position correctable amount and the yaw angle correctable amount for the travel distance of the vehicle 501 are stored in advance in a map, and it is judged whether or not correction with the remaining distance r2 is possible according to whether or not the calculated remaining distance, the calculated lateral-position correction amount and the calculated yaw-angle correction amount are within the correctable amounts stored in advance.” Also See Fig 2 of instant application. 
373 discloses a method for carrying out an at least semi-autonomous parking operation of a vehicle by means of a parking assistance system [see Abst].
Further disclosing, the sensor device detects the respective distances of the vehicle from the objects, namely after initiation of the parking operation or during the parking process. In particular, the distances of the vehicle are detected by those  For setting the correction criterion, for example, data can be stored in a memory of the parking assistance system, and based on this data, the correction criterion can then be defined before starting the parking process. This data may, for example, include information about which distances of the vehicle to the objects and / or which deviations of the width and / or position of the parking space relative to the vehicle are permitted. For setting the correction criterion different - complementary or alternative - embodiments are provided. For example, the correction criterion may only relate to one of the measured distances or both distances simultaneously. Additionally or alternatively, the correction criterion may relate to the width of the parking space calculated from the measured distances during the parking process [see at least p0013 - p0014 also Figs 1 - 10]. 



Claim 4, Barth discloses the parking assist device according to claim 1, further comprising an interface configured to display the route generated and select a travelling route, wherein in a case where the interface receives a parking route to the re-targeted parking position regenerated controller,  the interface is configured to control inquiry information as to whether or not to perform parking assist to the re-targeted parking position [see p0025 - a further particularly advantageous refinement of the invention provides that there is additionally provision for the target parking position and/or orientation in the parking space to be verified and confirmed or corrected by the driver, for example by means of a representation of the parking situation on a display. This may be done, for example, by superimposing, for example on an image of the reversing camera, a target parking position which is determined by the system]. 



Claim 5, Barth discloses the parking assist device according to claim 1, wherein
the controller is configured to: 
recognize the parking frame from a frame line position detected by a camera in a case where the parking frame is a parking space surrounded by a parking frame line [see p0024, p0046- p0048 -  in order to determine the parking space geometry before and/or during the parking process, a profile of the kerb is sensed and/or determined, for example on the basis of distance data and/or visually, for example by means of a camera; One possible way of detecting the orientation of the parking space 13 may be here to represent the profile of the two lateral objects 17, 19 as a straight line. If both straight lines extend approximately in parallel, the mean value of the two straight lines is adopted as the orientation of the parking space 13.   If both straight lines do not extend sufficiently in parallel but have the same orientation with respect to the original target orientation, the straight line which deviates the least from the original target orientation is adopted as the orientation of the parking space 13],
recognize the parking frame from a position of an adjacent vehicle detected by a sonar in a case where the parking frame is a parking space surrounded by the adjacent vehicle, and 
recognize the parking frame from a frame line position detected by the camera  or recognize the parking frame from a position of the adjacent vehicle detected by the sonar in a case where the parking frame is a parking space surrounded by both the parking frame line and the adjacent vehicle [see at least Fig 1, p 0017 – 0018; order to determine the orientation of the parking space, the profile of the two lateral If both straight lines extend approximately in parallel, the mean value of the two straight lines is preferably adopted as the orientation of the parking space. In the event of a deviation of the profile of the measured straight lines from the real straight lines, lateral distance data can be used to correct the parking trajectory during the parking process, for example by means of ultrasonic sound sensors which are mounted laterally on the rear bumper. In the event of parallel displacement of the straight lines, the parking trajectory can be corrected with the evaluation of these ultrasonic sound sensors essentially by corresponding parallel displacement. In contrast, in the event of a directional offset of the straight lines, the target angle of the parking trajectory can be corrected with the ultrasonic sound sensors which are mounted laterally on the rear bumper].

Claim 6, Barth discloses the parking assist device according to claim 1, wherein the controller is configured to:
 recognize the parking frame by a camera and a sonar installed on a rear and a side of the vehicle in a case where the vehicle is parked side by side in the parking frame backward or obliquely backward, and recognize the parking frame with a camera and a sonar installed on a front and on the side of the vehicle in a case where the vehicle is parked side by side in the parking frame forward or obliquely forward [see at least p0022; p0023 – p0025 and Fig 1 and Cl. 4 -  The measuring device can comprise ultrasonic sound sensors installed in the vehicle, for example additional lateral ultrasonic sound sensors in the rear part of the vehicle and/or a camera which is present in the .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 20110087406) in view of DE102009040373A1 (hereinafter referred to as 373) and Ushiba (US 20170270798).

Claim 7, Barth discloses the parking assist device according to claim 1, but does not specifically disclose wherein the controller is configured to stop re-recognition of the parking frame by a camera and re-recognize an adjacent vehicle by a sonar in a case where the camera fails before the re-recognition of the parking frame.
	However, Ushiba discloses an auto driving control system which enables driving to be continued safely even in the case where it is determined that continuation of automatic driving is difficult due to defects of sensors [see p0013]; the external sensor S1 is a general term for sensors which output observation information outside a vehicle, such as a camera, a millimeter wave radar, a short-distance infrared sensor, a vehicle exterior temperature sensor, a vehicle exterior luminosity sensor, a speedometer, an accelerometer, and a device to measure a moving direction [see p0025];  in the case where an external sensor breaks down, the control content to be performed becomes different depending on a driving condition at that time. Accordingly, the above matters mean that it is necessary to select a sensor having a function suitable for executing the control content as a substitute sensor [see Fig 4, and p0056]. 
	
Therefore, it would have been obvious to modify Barth as modified, to include wherein the parking-frame recognition unit stops re-recognition of the parking frame by a camera and re-recognizes an adjacent vehicle by a sonar in a case where the camera fails before the re-recognition of the parking frame, as suggested and taught by Ushiba, providing an auto driving control system capable of supporting automatic traveling safely even when abnormalities occur on sensors supporting automatic traveling of a vehicle.

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the Examiner would like to note that Barth does teach re-recognize the parking frame and calculate a re-targeted parking position of the vehicle in a case where the vehicle is judged to have run the generated route and the vehicle approaches the parking frame with a predetermined distance there-between.  Barth specifically teaches – see at least Fig 1, prior to the parking route determination the parking spot was measured with the bounds of the parking space 03, giving a predetermined distance between vehicle 07 and 09.  However, a parking trajectory 04 has initially been calculated [See Fig 1 and p0038 – p0041].
Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [advantages of where it is not necessary to move the vehicle obliquely parked in the parking frame to re-park the vehicle - see page 7 of remarks]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664